Case: 18-11905   Date Filed: 04/09/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11905
                        Non-Argument Calendar
                      ________________________

                       Agency No. A205-734-479

MATEO PABLO-RAFAEL,

                                                                      Petitioner,


                                 versus


U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (April 9, 2020)

Before WILLIAM PRYOR, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-11905    Date Filed: 04/09/2020   Page: 2 of 4



      Mateo Pablo-Rafael seeks review of the Board of Immigration Appeals’

(BIA) decision affirming the Immigration Judge’s (IJ) decision denying him

asylum and withholding of removal under the Immigration and Nationality Act

(INA). The BIA concluded that Pablo-Rafael’s asserted social group—persons

sought to be recruited by the Maras gang, where police either acquiesced or were

complicit—was not a cognizable particular social group. Pablo-Rafael asserts that

because the BIA made this determination without including any specific references

to the facts of his case, the BIA failed to give reasoned consideration to his

arguments and applied an incorrect per se rule that social groups based on gang

activity necessarily lack particularity or social distinction. After review, we deny

the petition.

      We review the BIA’s decision as the final agency decision. Perez-Zenteno

v. U.S. Att’y Gen., 913 F.3d 1301, 1306 (11th Cir. 2019). An assertion that the

agency applied an incorrect legal standard or failed to give reasoned consideration

to an issue is a question of law that we review de novo. Jeune v. U.S. Att’y Gen.,

810 F.3d 792, 799 (11th Cir. 2016). The BIA must consider all evidence that an

applicant has submitted. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir.

2006). However, where the BIA “has given reasoned consideration to the petition,

and made adequate findings, we will not require that it address specifically each




                                          2
               Case: 18-11905     Date Filed: 04/09/2020    Page: 3 of 4



claim the petitioner made or each piece of evidence the petitioner presented.” Id.

(quotations omitted).

      The BIA does not give reasoned consideration to a claim when it misstates

the contents of the record, fails to adequately explain its refusal of logical

conclusions, or provides justifications for its decision that are unreasonable and

that do not respond to any arguments in the record. Id. at 1375-77. In all three of

these circumstances, there is “some irreconcilable tension between the [BIA’s]

opinion and the record evidence” such that we, looking at the record and the BIA’s

opinion, are forced “to doubt whether we and the [BIA] are, in substance, looking

at the same case.” Ali v. U.S. Att’y Gen., 931 F.3d 1327, 1334 (11th Cir. 2019).

      The BIA gave reasoned consideration to Pablo-Rafael’s case. See Tan, 446
F.3d at 1374 (explaining to show reasoned consideration, the BIA must “consider

the issues raised and announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted”). Although

the BIA’s decision did not discuss any specific facts of the case in concluding

Pablo-Rafael’s proposed social group was not cognizable, Pablo-Rafael’s brief to

the BIA did not rely on any record evidence in its cognizability arguments.

Further, Pablo-Rafael did not provide any country-condition evidence about how

Guatemalan society views young men recruited by the gangs, much less “highly

relevant” evidence that the BIA needed to address to issue a reviewable decision.


                                           3
                 Case: 18-11905       Date Filed: 04/09/2020       Page: 4 of 4



See Ali, 931 F.3d at 1334 (stating although the BIA need not to discuss all record

evidence, “[i]n some cases, . . . it is practically impossible for the [BIA] to write a

reviewable decision without discussing ‘highly relevant’ evidence”). Thus, the

BIA showed reasoned consideration.

       Moreover, the BIA did not apply a per se rule against gang-based social

groups. The BIA did not state that Pablo-Rafael’s group was not cognizable

merely because it was based on gang recruitment. 1 Instead, the BIA stated that

Pablo-Rafael’s particular social group did not qualify and cited analogous cases.

Because Pablo-Rafael did not provide any specific facts about his individual

group’s cognizability that would distinguish the general gang-based group case

law, the BIA did not commit a legal error or apply a per se rule by merely relying

on the general case law.

       PETITION DENIED.




       1
          In Matter of S-E-G-, the BIA held that “Salvadoran youths who have resisted gang
recruitment” was not a cognizable particular social group because the group lacked particularity
and social distinction. 24 I. & N. Dec. 579, 582-88 (BIA 2008). However, the BIA later
emphasized that the holding in Matter of S-E-G- “should not be read as a blanket rejection of all
factual scenarios involving gangs” because “[s]ocial group determinations are made on a case-
by-case basis.” Matter of M-E-V-G-, 26 I. & N. Dec. 227, 251 (BIA 2014).
                                                4